In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
No. 15‐2294 
KATHLEEN A. WAGNER, 
                                                          Plaintiff‐Appellant, 

                                                    v. 

TEVA PHARMACEUTICALS USA, INC., et al.,  
                                       Defendants‐Appellees. 
                                 ____________________ 

               Appeal from the United States District Court for the 
                         Western District of Wisconsin. 
                No. 13‐CV‐497‐JDP — James D. Peterson, Judge. 
                                  ____________________ 

    ARGUED FEBRUARY 12, 2016 — DECIDED OCTOBER 18, 2016 
                  ____________________ 

   Before  WOOD,  Chief  Judge,  ROVNER,  Circuit  Judge,  and 
BLAKEY, District Judge. 
   BLAKEY,  District  Judge.  Appellant  Kathleen  Wagner  ap‐
peals the decision of the district court granting judgment on 
the  pleadings  in  favor  of  Appellees  Teva  Pharmaceuticals 

                                                 
       Of the Northern District of Illinois, sitting by designation. 
2                                                     No. 15‐2294 

USA,  Barr  Pharmaceuticals  and  Barr  Laboratories.  For  the 
reasons explained below, the decision of the district court is 
affirmed. 
         I.     Background & Procedural History 
    Appellant  Kathleen  Wagner,  who  is  a  licensed  attorney 
proceeding  pro  se,  took  both  brand‐name  and  generic  hor‐
mone  therapy  drugs  as  prescribed  by  her  gynecologist  to 
treat  her  post‐menopausal  endometrial  hyperplasia.  After 
taking  the  drugs,  Wagner  developed  breast  cancer.  Wagner 
sued  multiple  pharmaceutical  companies  that  designed, 
manufactured, promoted and distributed the drugs she took. 
Appellees Teva Pharmaceuticals USA, Barr Pharmaceuticals 
and  Barr  Laboratories  are  the  only  pharmaceutical  compa‐
nies  that  manufactured  the  generic  form  of  the  hormone 
therapy drugs. 
    In  her  12‐count  First  Amended  Complaint,  Wagner  as‐
serted  numerous  Wisconsin  state  law  tort  claims,  all  based 
upon  allegations  that  Appellees  sold  dangerous  products 
and failed to adequately warn of their risks. 
    After  answering  the  Amended  Complaint,  Appellees 
moved  for  Rule  12(c)  judgment  on  the  pleadings,  arguing 
that  federal  law  preempted  Wagner’s  claims.  In  response, 
Wagner  asserted,  for  the  first  time,  that  Appellees  delayed 
updating  their  generic  brand  labels  to  match  the  updated, 
stricter labels on the brand‐name drug.  
    The  District  Judge  granted  the  motion  for  judgment  on 
the  pleadings,  finding  that  the  Food,  Drug,  and  Cosmetics 
Act  (FDCA),  21  U.S.C.  §  301  et  seq.,  preempted  Appellant’s 
state law claims. Wagner appealed.  
      
No. 15‐2294                                                            3 

        II.     Discussion 
    We  review  de  novo  a  district  court’s  Rule  12(c)  decision. 
Adams v. City of Indianapolis, 742 F.3d 720, 727 (7th Cir. 2014). 
To survive a motion  for  judgment on  the pleadings,  a  com‐
plaint  must  “state  a  claim  to  relief  that  is  plausible  on  its 
face.”  Bell  Atl.  Corp.  v.  Twombly,  550  U.S.  544,  570  (2007).  A 
claim has “facial plausibility when the plaintiff pleads factu‐
al content that allows the court to draw the reasonable infer‐
ence that the defendant is liable for the misconduct alleged.” 
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). In assessing a mo‐
tion for judgment on the pleadings, we draw all reasonable 
inferences and facts in favor of the nonmovant, but need not 
accept as true any legal assertions. Vesely v. Armslist LLC, 762 
F.3d 661, 664–65 (7th Cir. 2014). 
    On  appeal,  Wagner  raises  two  challenges.  First,  she  ar‐
gues  that,  given  the  passage  of  the  Food  and  Drug  Admin‐
istration Amendments Act of 2007 (FDAAA), her claims are 
not  preempted.  Wagner  also  argues  that  her  claims  are  not 
preempted  to  the  extent  they  are  based  upon  Appellees’ 
failure  to  update  their  generic  drug  labels  to  match  the  up‐
dated label on the brand name drug. We address both issues 
in turn. 
        A.      Preemption and the FDAAA 

    The district court found that the FDCA preempted Wag‐
ner’s  state  law  claims.  In  support,  the  district  court  relied 
upon two Supreme Court cases: PLIVA, Inc. v. Mensing, 564 
U.S. 604 (2011), and Mutual Pharmaceutical Co. Inc. v. Bartlett, 
133  S.  Ct.  2466  (2013).  These  cases,  as  the  district  court  cor‐
rectly  explained,  impose  a  “duty  of  sameness”  on  generic 
drug manufacturers that requires “generic drug labels be the 
4                                                       No. 15‐2294 

same  at  all  times  as  the  corresponding  brand‐name  labels.” 
Mensing, 564 U.S. at 618. Flowing from that duty, federal law 
preempts state tort laws when the generic drug manufactur‐
er could not have abided by this duty without: (1) changing 
the  drug’s  formula;  (2)  changing  the  drug’s  label;  or  (3) 
withdrawing the generic drug from the market altogether. 
     By  way  of  background,  in  Mensing,  the  Supreme  Court 
held  that  the  FDCA  preempts  any  state  law  that  requires 
companies to improve generic drug labels. Id. at 616−20. The 
Court reasoned that it would be impossible for companies to 
change  both  the  generic  drug  label  and  maintain  sameness 
with  the  corresponding  brand‐name  drug  label.  Id.  In  Bart‐
lett,  the  Court  extended  the  principles  in  Mensing  to  cover 
state  defective‐design  laws.  133  S.  Ct.  at  2470.  To  comply 
with  the  defective‐design  tort  law,  the  Court  determined 
that  generic  drug  companies  would  have  to  either  change 
the  drug’s  formula  or  change  its  label.  Id.  at  2474.  Alterna‐
tively,  generic  drug  companies  could  choose  to  stop  selling 
the generic drug altogether. Id. at 2477. The first two options 
were  impossible  because  of  the  FDCA  and  the  last  option 
(withdrawal of the product from the market) was unreason‐
able. Id. at 2470. 
    Although Mensing and Bartlett dealt with failure to warn 
and  design  defect  claims,  respectively,  federal  courts  have 
extended  their  rationale  to  similar  state  law  claims.  E.g., 
Brinkley v. Pfizer,  Inc.,  772 F.3d  1133,  1139−40 (8th Cir. 2014) 
(preempting  breach  of  implied  warranty  cases);  Johnson  v. 
Teva Pharmaceuticals USA, Inc., 758 F.3d 605, 613−14 (5th Cir. 
2014) (preempting express warranty claim); Lashley v. Pfizer, 
Inc.,  750  F.3d  470,  475−76  (5th  Cir.  2014)  (per  curiam) 
(preempting  strict  liability  and  breach  of  warranty  claims). 
No. 15‐2294                                                           5 

Such  cases  do  not  stand  alone,  and  for  good  reason.  As  the 
Fifth  Circuit  explained  in  Lashley,  these  types  of  claims  still 
rely upon the same essential grounds: “the generic manufac‐
turer’s  failure  to  provide  adequate  information.”  By  exten‐
sion,  federal  law  preempts  Wagner’s  claims,  regardless  of 
how they are styled in her complaint. 
    Wagner claims that Mensing and Bartlett are outdated in 
light of the FDAAA, which the Supreme Court did not con‐
sider.  Other  courts  have  rejected  this  argument.  E.g.,  In  re 
Fosamax  (Alendronate  Sodium)  Prod.  Liab.  Litig.  (No.  II),  No. 
CIV. 08‐008 GEB‐LHG, 2011 WL 5903623, at *7 (D.N.J. Nov. 
21,  2011);  Whitener  v.  PLIVA,  Inc.,  No.  CIV.A.  10‐1552,  2011 
WL  6056546,  at  *3  (E.D.  La.  Dec.  6,  2011)  (citing  In  re  Fosa‐
max).  We  reject  it  as  well,  as  we  did  in  Houston  v.  United 
States,  638  Fed.  App’x  508,  513−514  (7th  Cir.  2016).  The 
FDAAA imposed certain obligations on generic drug manu‐
facturers  when  they  propose  labeling  changes.  But  the 
FDAAA  did  not  remove  the  prohibition  against  doing  so 
unilaterally. As we noted in Houston, “the amendments still 
forbid  a  generic‐drug  maker  from  violating  the  duty  of 
sameness without FDA permission.” Id. at 514.  
        B.      Wagner’s Failure to Update Theory 
   Wagner,  in  the  alternative,  argues  that  she  can  still  pro‐
ceed  on  her  claims  against  Appellees  to  the  extent  they  are 
based  upon  Appellees’  failure  to  update  the  generic  drug 
label  to  match  the  updated  label  on  the  brand  name  drug. 
The district court denied this claim for two reasons.  
   First, Wagner failed to raise this theory in her complaint. 
Having  reviewed  the  First  Amended  Complaint,  we  agree 
with  the  district  court’s  assessment.  Wagner  fails  to  effec‐
6                                                                   No. 15‐2294 

tively  respond  to  this  fact  on  appeal,  and  instead  makes  an 
untimely  request  of  this  Court  for  leave  to  file  a  Second 
Amended Complaint. Wagner never sought leave to amend 
her complaint in the proceedings below, and the factual as‐
sertions regarding her failure to update theory appeared for 
the first time in her opposition to the Rule 12(c) motion. This 
attempt comes far too late. Clearly, the district court did not 
abuse  its  discretion  by  failing  to  order,  sua  sponte,  an 
amendment  to  the  First  Amended  Complaint  that  Wagner 
never requested. 
    Second,  as  an  alternate  basis  for  its  ruling,  the  district 
court found that, even if Wagner were given leave to amend, 
any  amendment  would  have  been  legally  and  factually  fu‐
tile. While acknowledging a split in authority as to whether 
federal law preempts state law failure‐to‐update claims, and 
noting that the question remains open in this circuit, the dis‐
trict  court  found  persuasive  the  Fifth  Circuit’s  decision  in 
Morris v. PLIVA, Inc., 713 F.3d 774, 777 (5th Cir. 2013) (find‐
ing federal law preempts failure‐to‐update claims) (per curi‐
am).1  Factually,  the  district  court  found  Wagner’s  theory  of 


                                                 
      1
         The  Sixth  Circuit,  by  contrast,  disagrees,  finding  that  such  claims 
may  be  viable.  Fulgenzi  v.  PLIVA,  Inc.,  711  F.3d  578,  583−85  (6th  Cir. 
2013). In Brinkley v. Pfizer, Inc., 772 F.3d 1133, 1137−39 (8th Cir. 2014), the 
Eighth Circuit noted the circuit split and proceeded to address a failure 
to update theory on its merits. This ruling suggests, though not conclu‐
sively,  that  the  Eighth  Circuit  would  follow  the  Sixth  Circuit.  See  also 
Teva  Pharmaceuticals  USA,  Inc.  v.  Superior  Court,  217  Cal.  App.  4th  96, 
108−09, 110 n.3, 115 (2013) (after collecting and summarizing federal dis‐
trict  court  and  state  court cases  reaching  the  same  decision  as  the  Sixth 
Circuit,  California  Court  of  Appeals  expressly  stated  its  disagreement 
       
No. 15‐2294                                                                                               7 

causation  insufficient  because  she  asserted  that  both  the  ge‐
neric  drug  manufacturers’  labels  and  the  updated  brand  la‐
bel were deficient.  
    In light of the undeveloped record here, we need not an‐
swer  the  open  question  of  preemption  of  state  failure‐to‐
update  claims;  the  factual  deficiencies  in  Wagner’s  com‐
plaint  alone  preclude  reversal  of  the  district  court.  At  vari‐
ous  times  in  the  proceedings,  Wagner  has  made  conflicting 
assertions  undermining  any  causation  of  her  failure‐to‐
update claim. Even in her reply brief to this Court, Wagner 
characterizes both the brand‐name and generic labels as de‐
ficient.  Yet,  at  oral  argument,  Wagner  maintained  that  the 
brand  name  label  was  adequate,  and  that  her  claim  really 
arose  because  Appellees  failed  to  bring  their  labels  in  line 
with  the  brand‐name  drug  in  2007.  Putting  aside  whether 
Wagner—who  began  taking  the  brand‐name  drug  in  1993 
and  the  generic  drug  in  2000—could  establish  causation 
based  upon  a  failure  to  update  in  2007,  Wagner  never  al‐
leged such a claim in her complaint. As a result, she waived 
the right to press the claim here. See, e.g., Darif v. Holder, 739 
F.3d  329,  336−37  (7th  Cir.  2014)  (arguments  raised  for  the 
first time in a reply brief are waived); Central States, Southeast 
and Southwest Areas Pension Fund, 181 F.3d 799, 808 (7th Cir. 
1999) (arguments not developed in any meaningful way are 
waived). 
       
       
                                                                                                             
with the Fifth Circuit). On January 20, 2015, the Supreme Court denied a 
petition of certiorari in Teva Pharmaceuticals. 135 S. Ct. 1152, 1153 (2015). 
8                                                     No. 15‐2294 

         III.     Conclusion 
     Because  Wagner’s  complaint  in  the  proceedings  below 
lacked the requisite factual allegations to support a failure to 
update  theory,  any  further consideration  of the legal  merits 
of that issue is unnecessary. For the purposes of this appeal, 
it is enough to note that federal law preempts Wagner’s Wis‐
consin  state‐law  claims,  and  that  the  operative  complaint 
lacks the factual allegations necessary to support any failure 
to update theory.  
  For  these  reasons,  the  judgment  of  the  district  court  is 
AFFIRMED.